Exhibit 10.1

 

  



 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), is made as of May 23, 2016 by
and among WL Ross Holding Corp. (the “Company”), WL Ross Sponsor LLC (“WLRS”)
and the undersigned subscriber (the “undersigned”). In connection with the
proposed business combination between the Company and Nexeo Solutions Holdings,
LLC (the “Nexeo Business Combination”) pursuant to the Agreement and Plan of
Merger, dated as of March 21, 2016, as may be amended from time to time (the
“Merger Agreement”), the Company is seeking commitments from the undersigned to
purchase shares of the Company’s common stock, par value $0.0001 per share, for
a purchase price of $10.00 per share, in a private placement (the “PIPE
Shares”).

 

1. Subscription. The undersigned hereby irrevocably subscribes for and agrees to
purchase from the Company such number of PIPE Shares as is set forth on the
signature page of this Agreement on the terms provided for herein.

 

2. Closing. The closing of the sale of PIPE Shares contemplated hereby (the
“Closing”) is expected to occur immediately prior to the closing of the Nexeo
Business Combination. Upon not less than two (2) business days’ written notice
from (or on behalf of) the Company to the undersigned (the “Closing Notice”)
that the Company reasonably expects the closing of the Nexeo Business
Combination to occur, the undersigned shall deliver to an account designated by
the Company on the date specified in the Closing Notice, the subscription amount
for the PIPE Shares subscribed by wire transfer of United States dollars in
immediately available funds. Upon satisfaction of the conditions set forth in
Section 3 below, at the Closing, the Company shall deliver (or cause the
delivery of) the PIPE Shares in book entry or certificated form to the
undersigned or to a custodian designated by the undersigned, as applicable. If
the subscription is rejected in whole or in part by the Company or if the Merger
Agreement is terminated or cancelled prior to the Closing, any payment of the
subscription amount made prior to termination by the undersigned will be
returned promptly, without interest, by the Company, and any stock
certificate(s) issued by the Company to the undersigned representing the PIPE
Shares will be returned promptly by the undersigned to the Company.

 

3. Conditions. The closing of the sale of the PIPE Shares pursuant to this
Agreement is conditioned upon (i) the Company obtaining the required approvals
from its stockholders for the proposals related to the Nexeo Business
Combination (which include the issuance of shares under this Agreement), (ii) if
necessary prior to completing the Nexeo Business Combination, the Company
obtaining the required approvals from its stockholders for the proposals related
to extending the Company’s corporate existence beyond June 11, 2016, (iii) if
stock certificate(s) representing the PIPE Shares are requested by the
undersigned at least two (2) business days prior to the expected date of the
Closing, delivery of such stock certificate(s) to the names and address(es)
designated by the undersigned in writing with such stock certificate(s) dated as
of the expected date of the Closing, (iv) the satisfaction or waiver of all
conditions precedent set forth in the Merger Agreement (other than those which
may only be satisfied at the closing of the Business Combination), (v) receipt
of the subscription amount for the PIPE Shares subscribed to by the undersigned
by wire transfer of United Stated dollars in immediately available funds
pursuant to the terms hereof, (vi) execution and delivery by the undersigned of
the Investor Questionnaire and the Form W-9 described in Section 7 below, and
(vii) the representations and warranties of the undersigned set forth in such
Investor Questionnaire are true and correct as of the date hereof and as of the
date of the Closing.

 

  

 



4. Share Transfers. In consideration of the undersigned’s performance of its
obligations described herein, at the Closing, WLRS has agreed to:

 

(a) transfer to the undersigned 2,509,819 Founder Shares (the “FPA Founder
Shares”);

 

(b) transfer to an LLC entity to be formed by WLRS (“Newco”) on substantially
the terms of the LLC agreement attached as Annex A hereto (the “LLC Agreement”)
1,256,166 Founder Shares (the “Newco Founder Shares”); and

 

(c) transfer to Newco 225,533 Exchange Shares (“Newco Exchange Shares”) to be
issued to WLRS pursuant to that certain Private Placement Warrant Exchange
Letter Agreement, dated March 21, 2016, by and among WLRS, the Company and Nexeo
Solutions Holdings, LLC.

 

Each of the parties hereto acknowledges and agrees that: (i) the FPA Founder
Shares shall be subject to the terms set forth on Exhibit A hereto, (ii) the
Newco Founder Shares shall be deemed to be “Founder Shares” as such term is
defined in the SHRRA and subject to the terms and restrictions set forth on
Founder Shares owned by a Permitted Transferee of WLRS under the SHRRA, and
(iii) the Newco Exchange Shares shall be deemed to be “Company Shares” and
shares of Common Stock as such terms are defined in the SHRRA and subject to the
terms and restrictions set forth on Company Shares and shares of Common Stock
owned by a Permitted Transferee of WLRS under the SHRRA. The transfer of each of
the FPA Founder Shares, Newco Founder Shares and the Newco Exchange Shares are
conditioned on the closing of the sale of the PIPE Shares, which may occur
immediately prior to or simultaneously with such transfers. At or prior to the
closing of the Nexeo Business Combination, Newco shall execute and deliver a
joinder agreement, agreeing to be bound by the terms of the SHRRA with respect
to the Newco Founder Shares and the Newco Exchange Shares. At the closing of the
Nexeo Business Combination, WLRS shall deliver (or cause to be delivered) (i)
the FPA Founder Shares, in book entry or certificated form (at the option of the
undersigned) to the undersigned or a custodian designated by the undersigned, if
applicable, and (ii) the Newco Founder Shares and Newco Exchange Shares, each in
book entry form, to Newco.

 

5. Lock-up. The undersigned covenants and agrees that neither it nor any of its
affiliates shall Transfer any shares of common stock of the Company owned
beneficially or of record by it or its affiliates during the period commencing
as of the date hereof and ending 180 days after the Closing. As used herein,
“Transfer” means to, directly or indirectly, (a) offer, sell, redeem, contract
to sell, pledge, hypothecate, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder with respect to,
any shares of common stock of the Company, (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any shares of common stock of the Company, whether
any such transaction is to be settled by delivery of such shares of common stock
of the Company, in cash or otherwise, or (c) publicly announce any intention to
effect any transaction specified in clause (a) or (b).

 



2 

 

 

6. Tax Treatment. For U.S. federal income tax purposes (and for purposes of any
applicable state or local tax that follow the U.S. federal income tax
treatment), the parties agree that the Company has directed WLRS to transfer (i)
to the undersigned the FPA Founder Shares and (ii) to Newco the Newco Founder
Shares and the Newco Exchange Shares, on behalf of the Company, in lieu of the
transfer by WLRS of such shares to the Company for cancellation in exchange for
no consideration and the reissuance of such shares by the Company to the
undersigned pursuant to this Agreement.

 

7. Investor Questionnaire; Form W-9. The undersigned will or will cause its
designees, prior to the Closing, to execute and deliver the Investor
Questionnaire and the Form W-9 in the forms attached hereto as Exhibit B and
Exhibit C, respectively. The representations and warranties in the Investor
Questionnaire(s) of the undersigned and/or entities designated by the
undersigned shall be true and correct as of the date delivered to the Company
and as of the date of the Closing as if made on and as of such date. The
undersigned agrees to promptly notify the Company and provide it with the
relevant updated information for any change in circumstances at any time on or
prior to the Closing.

 

8. Expenses. The undersigned shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

 

9. Registration Rights. Contemporaneously with the transfer of PIPE Shares, the
FPA Founder Shares, the Newco Founder Shares, and the Newco Exchange Shares, the
parties hereto shall enter into a Registration Rights Agreement, substantially
in the form set forth as Annex B hereto (the “Registration Rights Agreement”),
pursuant to which the Company has agreed under certain circumstances to register
the resale under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, and applicable state securities laws, of the
PIPE Shares, the FPA Founder Shares, the Newco Founder Shares, and the Newco
Exchange Shares, in each case, subject to their terms. 

 

10. Company Representations. The Company represents and warrants that:

 

(a) The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted.

 

(b) The Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws in effect that limit creditors’
rights generally; (ii) equitable limitations on the availability of specific
remedies; (iii) principles of equity (regardless of whether such enforcement is
considered in a proceeding in law or in equity); and (iv) to the extent rights
to indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws.

 



3 

 

 

(c) The PIPE Shares have been duly authorized and, when issued and delivered to
the undersigned against full payment therefor in accordance with the terms of
this Agreement, the PIPE Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Certificate of
Incorporation or under the law of the State of Delaware. The issuance and sale
of the PIPE Shares and the compliance by the Company with all of the provisions
of this Agreement and the consummation of the transactions herein will be done
in accordance with the NASDAQ marketplace rules.

 

11. Trust Account Waiver. The undersigned acknowledges that the Company is a
blank check company formed for the purpose of effecting a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination with one or more businesses. The undersigned further acknowledges
that, as described in the final prospectus relating to the Company’s initial
public offering filed with the Securities and Exchange Commission on or about
June 9, 2014 (the “Prospectus”), substantially all of the Company’s assets
consist of the cash proceeds of the Company’s initial public offering and
private placements of its securities and substantially all of those proceeds
have been deposited into a trust account (the “Trust Account”) for the benefit
of the Company and its public stockholders. As described in the Prospectus, the
funds held from time to time in the Trust Account may only be released upon
certain conditions. The undersigned hereby acknowledges and agrees that, except
with respect to shares of common stock of the Company owned by the undersigned
acquired other than pursuant to this Agreement, it has no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
or other assets in, the Trust Account, and hereby irrevocably waives any Claim
to, or to any monies or other assets in, the Trust Account that it may have now
or in the future. The undersigned acknowledges and agrees that the undersigned
shall not have any redemption rights with respect to the PIPE Shares, FPA
Founder Shares, Newco Founder Shares and the Newco Exchange Shares pursuant to
the Company’s Certificate of Incorporation in connection with the stockholder
proposals related to the Nexeo Business Combination or the extension of the
Company’s corporate existence beyond June 11, 2016, any subsequent liquidation
of the Trust Account or the Company or otherwise. In the event the undersigned
has any Claim against the Company under this Agreement or otherwise, the
undersigned shall pursue such Claim solely against the Company and its assets
held outside of the Trust Account and not against the Trust Account or any
monies or other assets held in the Trust Account.

 

12. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of law thereof that would require the application
of the laws of any jurisdiction other than New York. The undersigned consents to
the non-exclusive jurisdiction of the federal courts whose districts encompass
any part of the City of New York or the state courts of the State of New York
sitting in the City of New York in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.

 



4 

 

 

13. Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any action
brought in the federal courts whose districts encompass any part of the City of
New York or the state courts of the State of New York sitting in the City of New
York, without proof of actual damages or otherwise, in addition to any other
remedy to which they are entitled at law or in equity. Each of the parties
hereby further waives (a) any defense in any action for specific performance
that a remedy at law would be adequate and (b) any requirement under any law to
post security or a bond as a prerequisite to obtaining equitable relief.

 

14. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO (ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15. Assignment; Third Party Beneficiaries. No party may assign any of its or his
rights or delegate any of its or his obligations under this Agreement without
the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the parties and their respective successors, including
without limitation any corporate successor by merger or otherwise. Nothing
expressed or referred to in this Agreement will be construed to give any person,
other than the parties to this Agreement and their respective successors, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

 

16. Entire Agreement. This Agreement along with the Investor Questionnaire
attached hereto constitutes the entire agreement and supersedes all prior
agreements, understandings and representations and warranties, both written and
oral, among the parties hereto with respect to the subject matter hereof.
Notwithstanding anything in this Agreement to the contrary, nothing herein shall
be deemed to modify, amend, or otherwise affect the rights and obligations of
the Company set forth in the Merger Agreement.

 

17. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated, and this Agreement shall be reformed, construed and enforced in
such jurisdiction such that the invalid, illegal or unenforceable provision or
portion thereof shall be interpreted to be only so broad as is enforceable.

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties (including by facsimile or via portable
document format (.pdf)), it being understood that all parties need not sign the
same counterpart.

 



5 

 

 

19. Expiration. Except with respect to the Company’s obligation to return any
subscription amount deposited pursuant to Section 2, this Agreement shall
terminate and be of no further force or effect and any stock certificate(s)
issued representing the PIPE Shares, FPA Founder Shares, Newco Founder Shares
and the Newco Exchange Shares shall be cancelled, without any liability to the
undersigned, if the Company issues a public announcement announcing the
termination of the Merger Agreement, and/or notifies the undersigned in writing
that it has abandoned its plans to move forward with the Nexeo Business
Combination.

 

 

[Signature page follows]

 

 



6 

 



 

 

 



  FIRST PACIFIC ADVISORS, LLC,   on behalf of one or more clients       By: /s/
J. Richard Atwood     Name: J. Richard Atwood   Title: Managing Partner    

 

        Address: 11601 Wilshire Boulevard, Suite 1200   Los Angeles, California
90025   Facsimile:  (310) 996-5450       Number of PIPE Shares Subscribed For:
18,260,000

 



 





 

 



ACKNOWLEDGED AND AGREED:       WL ROSS HOLDING CORP.       By: /s/  Wilbur L.
Ross, Jr     Name: Wilbur L. Ross, Jr.   Title: Chairman           WL ROSS
SPONSOR LLC       By: /s/  Wilbur L. Ross, Jr.   Name: Wilbur L. Ross, Jr.  
Title:  Manager          

 

 

 

 

 

 

[Signature page to Subscription Agreement]

 



  

